      Case 2:18-cv-04240-SMM Document 34 Filed 05/16/19 Page 1 of 12




 1      SURRANO LAW OFFICES
                    Attorneys at Law
 2
           7114 E. Stetson Dr., Suite 300
 3           Scottsdale, Arizona 85251
              Phone: (602) 264-1077
 4             Fax: (602) 264-2213

 5   Charles J. Surrano III (007732) cjs@surranolawfirm.com
     John N. Wilborn (013714) jnw@surranolawfirm.com
 6   Attorneys for Plaintiffs
 7                              UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF ARIZONA
 9
     David Diaz and Marisia Diaz, husband and           Case No.: CV-18-4240-PHX-SMM
10
     wife,
11
                     Plaintiffs,                        PLAINTIFFS’ SECOND AMENDED
12                                                      COMPLAINT
13          vs.                                         (TORT; STATUTORY CONSUMER
                                                        FRAUD; BREACH OF CONTRACT
14   Health Plan Intermediaries Holdings, LLC,          [REASONABLE EXPECTATIONS])
     dba Health Insurance Innovations, a
15
     foreign corporation, and Everest
16   Reinsurance Company, a foreign
     corporation, and Linda Thiel, authorized
17   agent for the Defendants,
18
                     Defendants.
19
20          Plaintiffs, for their Second Amended Complaint herein set forth and allege as
21   follows:
22                        ALLEGATIONS COMMON TO ALL COUNTS
23          1. That Plaintiffs David and Marisia Diaz (“Plaintiffs”) were and so remain for
24                all acts alleged herein, a marital community and residents of the State of
25                Arizona.
26


                                                    1
     Case 2:18-cv-04240-SMM Document 34 Filed 05/16/19 Page 2 of 12




 1       2. That at all times mentioned herein, the Defendant Health Plan Intermediaries
 2          Holdings, LLC, dba Health Insurance Innovations (hereafter, “HII”) was a
 3          foreign corporation involved in the development and sale of insurance
 4          products for contracted insurers through a network of third-party licensed
 5          insurance agents across the United States.
 6       3. That at all times relevant HII was a developer, distributor and administrator
 7          of, inter alia, short term medical plans.
 8       4. That HII marketed its products to individuals through its own internal
 9          distribution network, in addition to using an external network of non-owned
10          third party licensed agents.
11       5. That HII had a wholly owned subsidiary known as American Service
12          Insurance Agency, Inc. (also known as an LLC, hereafter referred to as
13          “ASIA”).
14       6. That ASIA was, at all relevant times, a Texas insurance brokerage.
15       7. That the Defendant, Linda Thiel, was at all relevant times a licensed
16          insurance producer, employed by ASIA.
17       8. That ASIA was, in effect, a captive insurance broker for HII used to market
18          insurance products for HII’s financial benefit as part of HII’s “internal
19          distribution network.”
20       9. That at all times relevant herein, HII was a Delaware corporation with its
21          principal place of business in Tampa, Florida.
22       10. That the Defendant HII marketed short term medical policies to residents of
23          the State of Arizona, and elsewhere, using an interactive website.
24       11. That HII sold and administered policies within the State of Arizona by use of
25          an interactive website and call center.
26


                                               2
     Case 2:18-cv-04240-SMM Document 34 Filed 05/16/19 Page 3 of 12




 1       12. That HII reaped substantial financial benefit from the sale and administration
 2          of short term medical policies in the State of Arizona.
 3       13. That HII further allowed and promoted the conduct of its business within the
 4          State of Arizona by, in addition to the foregoing, entering into an exclusive
 5          agreement with an association known as the Med-Sense Guaranteed
 6          Association, authorizing HII to charge and collect fees for membership in the
 7          association, which it did.
 8       14. That Plaintiffs purchased short term medical policies through Defendant
 9          Linda Thiel and HII’s captive brokerage, ASIA.
10       15. That the type of insurance sold to Plaintiffs is known as “mass marketed
11          health insurance”.
12       16. That Arizona regulates the transaction of mass marketed health insurance
13          (A.R.S. § 20-1661, et seq.).
14       17. That in order to obtain the privilege of selling such insurance in Arizona, HII
15          had to comply with Arizona’s specific statutory requirements for the
16          marketing and sale of mass marketed health insurance.
17       18. That the primary purpose, therefore, of authorizing HII to enroll new
18          members in Med-Sense was to qualify it to sell mass marketed insurance to
19          the sponsoring group members, which HII did.
20       19. That when HII enrolled members in and sold them insurance, it received all
21          amounts due in connection with the plan, including fees, premiums and third
22          party commissions.
23       20. That when HII enrolled Plaintiffs it charged and collected from them all
24          premiums and fees due.
25       21. That HII refers to these total collections as “premium equivalents”.
26


                                               3
     Case 2:18-cv-04240-SMM Document 34 Filed 05/16/19 Page 4 of 12




 1       22. That from the premium equivalents, HII would remit “risk premiums” to
 2          carriers.
 3       23. That through its online presence in Arizona, HII provided services to Arizona
 4          customers, including updating premium information, downloading insurance
 5          documents, providing ID cards, canceling policies upon request, and
 6          answering questions and offering assistance through an online “member
 7          portal”.
 8       24. That HII provided these same services to Plaintiffs through the online portal.
 9       25. That HII has been conducting its online business in Arizona consistently and
10          continuously for years, earning many millions of dollars from its Arizona
11          customers.
12       26. That HII created an online presence in Arizona which by utilizing an
13          interactive website and automated payment process allowed it to offer
14          Arizona residents, including Plaintiffs, one stop shopping for short term
15          medical policies, and managing customer relations post sale, through its
16          member portal, 24 hours a day, seven days a week.
17       27. That Plaintiffs utilized HII’s interactive website and online “member portal”
18          to, inter alia, answer questions and obtain insurance documents and
19          information about their policies.
20       28. That HII registered as, and remains, a registered foreign corporation
21          authorized to do business in Arizona, subject to service of process here.
22       29. That the Defendant Everest Reinsurance Company (hereafter, “Everest”) was
23          a foreign insurer licensed to transact and transacting the business of insurance
24          in Arizona.
25       30. That at all times mentioned herein, the Defendant, Linda Thiel, was a
26          licensed insurance agent, authorized to sell insurance through HII and on

                                                4
     Case 2:18-cv-04240-SMM Document 34 Filed 05/16/19 Page 5 of 12




 1          behalf of Everest and others, through ASIA, a brokerage company wholly
 2          owned by HII.
 3       31. That in late 2016, Plaintiffs began researching health insurance options
 4          online.
 5       32. That Plaintiffs contacted HII through its online presence for the purpose of
 6          investigating health insurance options through it.
 7       33. That HII connected Plaintiff, Marisia Diaz, with HII agent and Defendant
 8          herein, Linda Thiel.
 9       34. That in discussing health insurance issues with the Diaz’s, Defendant Thiel
10          advised that she had a plan suited for them with “Life Shield STM”.
11       35. That in describing the plan to Plaintiff, Marisia Diaz, Defendant Thiel told
12          her that Plaintiffs need only choose the amount of their deductible and
13          aggregate coverage limit; and that after paying the deductible, all medical
14          expenses would be paid.
15       36. That Plaintiffs relied upon these representations and purchased insurance with
16          Life Shield STM with effective dates of coverage from January 1, 2017
17          through June 30, 2017.
18       37. That Plaintiffs were never provided a copy of the policy with Life Shield
19          STM.
20       38. That when the coverage under the Life Shield policy ended on June 30, 2017,
21          Defendant Thiel enrolled Plaintiffs for “full” coverage with “Everest” with
22          effective dates of coverage from July 1, 2017 through September 30, 2017.
23       39. That Plaintiffs opted for the same terms as applied to the Life Shield policy, a
24          $7,500 deductible with aggregate limits up to $750,000.
25
26


                                               5
     Case 2:18-cv-04240-SMM Document 34 Filed 05/16/19 Page 6 of 12




 1       40. That at no time prior to purchasing the Everest policy were Plaintiffs advised
 2          by Defendant Thiel or HII that there were strict limitations on coverage and
 3          benefits.
 4       41. That, in fact, Defendant Thiel advised Plaintiff, Marisia Diaz, in July of 2017
 5          that the Everest policy covered all medical expenses up to $750,000 with a
 6          $7,500 deductible, as she had before.
 7       42. That on or about August 18, 2017, Plaintiff, David Diaz, suffered a major
 8          heart attack requiring immediate hospitalization and open heart surgery.
 9       43. That the Everest policy was a “mass marketed health insurance policy” with
10          substantial limitations on coverage and benefits. (See, A.R.S. §20-1661, et
11          seq.)
12       44. That Plaintiffs were unknowingly enrolled as members of the Med-Sense
13          Guaranteed Association for an undisclosed fee by HII as the “exclusive
14          agent” of Med-Sense Guaranteed Association for the enrollment of new
15          members.
16       45. That Defendant Thiel’s misrepresentations and concealment caused and
17          contributed to Plaintiffs’ unwitting enrollment in the Med-Sense Guarantee
18          Association.
19       46. That but for Defendant Thiel’s misrepresentations and concealment, Plaintiffs
20          would not have purchased the instant policies or enrolled in the Med-Sense
21          Guarantee Association.
22       47. That because of the actions of HII through its active cyber presence in the
23          State of Arizona, the Plaintiffs would never have connected with or purchased
24          insurance through Defendant Thiel.
25       48. That, furthermore, HII’s failure to provide policies through its interactive
26          website, or a full and accurate description of the limited coverage purchased,

                                               6
     Case 2:18-cv-04240-SMM Document 34 Filed 05/16/19 Page 7 of 12




 1          impeded Plaintiffs from canceling the policies before any expenses were
 2          incurred, which they would have done, provided they had such knowledge of
 3          the limited benefit coverage.
 4       49. That upon information and belief, the primary purpose of authorizing HII to
 5          enroll new members was to qualify it to sell mass marketed health insurance
 6          pursuant to A.R.S. §20-1661, et seq.
 7       50. That the Plaintiffs derived no benefits from the Med-Sense Guaranteed
 8          Association.
 9       51. That upon information and belief, the charges for the insurance provided to
10          Plaintiffs, and others, are unreasonable in relation to the benefits provided by
11          the insurance and constitute an unreasonable insurance practice. (See, A.R.S.
12          §20-1163).
13       52. That the medical expenses incurred by reason of Plaintiff, David Diaz’s heart
14          attack have not been paid by Everest.
15       53. That on or about February 12, 2018, Plaintiff, Marisia Diaz, called HII to find
16          out why her husband’s bills were not paid and was informed that none of the
17          claims were covered.
18       54. That Plaintiff, Marisia Diaz, thereafter, asked Defendant, Linda Thiel, why
19          the bills had not been paid, who then disclosed to Ms. Diaz for the first time
20          that the plan the Plaintiffs had purchased had severely limited benefits.
21       55. That to date, Plaintiffs are indebted with over $250,000 of unpaid medical
22          bills.
23       56. That but for the mutual representations and omissions of HII and its agent,
24          Defendant, Linda Thiel, Plaintiffs would not have purchased such limited
25          benefits insurance.
26


                                              7
         Case 2:18-cv-04240-SMM Document 34 Filed 05/16/19 Page 8 of 12




 1              57. That HII and its agent, Defendant, Linda Thiel, marketed and sold this
 2                  insurance to Plaintiffs through use of deception, fraud, false pretense,
 3                  misrepresentation, and suppression and concealment of material facts with the
 4                  intent that Plaintiffs rely upon it.
 5              58. That the deceptive acts and omissions as aforesaid, included characterizing
 6                  the coverage as complete, up to the maximum aggregate of $750,000 after
 7                  payment of the deductible of $7,500.
 8              59. That the stringently limited benefits were never described or disclosed to
 9                  Plaintiffs before purchasing the policy or before Mr. Diaz’s claim.
10              60. That what was described as the maximum policy benefit ($750,000), which
11                  Plaintiffs paid for, is illusory in that the scheduled benefits and exclusions are
12                  so constrictive and severe as to make it unattainable.
13              61. That Plaintiffs have been damaged by the actions of these Defendants as
14                  aforesaid.
15                   COUNT I: CONSUMER FRAUD (A.R.S. § 44-1521, et seq.)
                                             (THIEL AND HII)
16
                62. That Plaintiffs hereby repeat and re-allege each and every allegation of the
17
                    foregoing Complaint as though more fully set forth herein.
18
                63. That the actions and omissions as aforesaid constitute an unlawful practice
19
                    giving rise to a private cause of action under A.R.S. § 44-1522.
20
                64. That at all relevant times, the Defendants Thiel and HII were engaged in a
21
                    joint venture.1
22
                65. That the Defendants’ deceptions and omissions as aforesaid have caused
23
                    Plaintiffs actual damages in the amount owed in unpaid medical bills for
24
     1
25       As contemplated by Farr v. TransAmerica, 699 P.2d 376 (1984); Sparks v. Republic National Life Ins. Co., 647,

     P.2d (12) (1982).
26


                                                               8
     Case 2:18-cv-04240-SMM Document 34 Filed 05/16/19 Page 9 of 12




 1          which they are now financially responsible and premiums they paid for the
 2          insurance deceptively sold to them.
 3       66. That the deceptive practices addressed herein were done with a reckless
 4          disregard for the substantial harm to be occasioned to Plaintiffs, animated by
 5          greed and wantonness, thereby further entitling the Plaintiffs to an award of
 6          punitive damages.
 7       67. That, furthermore, Defendant HII has exhibited a pattern of similar deceptive
 8          practices evidencing an evil mind and further warranting an award of punitive
 9          damages.
10                COUNT II: NEGLIGENT MISREPRESENTATION
                               (THIEL AND HII)
11
12       68. That Plaintiffs hereby repeat and re-allege each and every allegation of the

13          foregoing Complaint as though more fully set forth herein.

14       69. That at all times relevant, the Defendants Theil and HII were engaged in a

15          joint venture.

16       70. That the Defendants provided false and incomplete information in the course

17          of the above described business transaction.

18       71. That the Defendants intended for the Plaintiffs to rely on the incorrect

19          information or otherwise knew that Plaintiffs would rely on it.

20       72. That the Defendants failed to exercise reasonable care in obtaining or

21          communicating the information.

22       73. That the Plaintiffs justifiably relied upon the incorrect and incomplete

23          information.

24       74. That the Plaintiffs were damaged by the Defendants negligent

25          misrepresentations to the extent of unpaid medical bills and premiums paid

26          by them.


                                               9
     Case 2:18-cv-04240-SMM Document 34 Filed 05/16/19 Page 10 of 12




 1     COUNT III: REASONABLE EXPECTATIONS; BREACH OF CONTRACT
                               (EVEREST)
 2
 3        75. That Plaintiffs hereby repeat and re-allege each and every allegation of the

 4           foregoing Complaint as though more fully set forth herein.

 5        76. That Defendant Linda Thiel was an authorized agent of ASIA, which was a

 6           brokerage contracted to sell short term medical policies on behalf of

 7           Defendant Everest.

 8        77. That during Defendant Linda Thiel’s communications with Plaintiff Marisisa

 9           Diaz, she misled Diaz about the terms and coverage of the policies she was

10           buying through omissions and misrepresentations.

11        78. That these misrepresentations reasonably informed Diaz that she had

12           coverage which, by the actual terms of the policies sold, she did not.

13        79. That Diaz reasonably relied upon these misrepresentations to her detriment

14           and that of her husband.

15        80. That Diaz, and thereby her husband, by reason of these misrepresentations,

16           statements and omissions, had a reasonable expectation that included

17           payment of medical expenses incurred, up to an aggregate of $750,000 after

18           meeting a deductible of $7,500.

19        81. That, in fact, this is how the coverage was marketed and sold by Thiel to

20           Diaz.

21        82. That Diaz did not know or understand that what she and her husband were

22           being sold was a very limited scheduled benefit policy.

23        83. That had Diaz known of the limitations of the policy actually purchased, she

24           would not have bought it.

25
26


                                                10
     Case 2:18-cv-04240-SMM Document 34 Filed 05/16/19 Page 11 of 12




 1          84. That coverage for the medical expenses incurred but not paid by Everest is
 2               extended by reason of the Plaintiffs’ reasonable expectation of coverage
 3               created by authorized agents of Everest.
 4          85. That because the insurance contract has not been paid in accordance with the
 5               coverage extended by Plaintiffs’ reasonable expectations, Defendant Everest
 6               is in breach thereof.
 7          86. That Plaintiffs’ have suffered actual damages because of said breach.
 8          87. That Plaintiffs are further entitled to their reasonable attorneys’ fees and costs
 9               under A.R.S. § 12-341.01.
10          WHEREFORE, Plaintiffs request judgment against the Defendants Thiel and
11   HII, jointly and severally, on Counts I and II and in favor of Plaintiffs as follows:
12          A.      For an amount of special damages to be determined at trial;
13          B.      For an amount of general damages to be determined at trial;
14          C.      For an award of punitive damages on Count I; and
15          D.      For reasonable attorneys’ fees and costs.
16          On Count III, for an award against Defendant Everest as follows:
17          A.      Finding a contract by reasonable expectations;
18          B.      Finding a breach thereof;
19          C.      Awarding actual damages for said breach; and
20          D.      For an award of reasonable attorneys’ fees and costs.
21          DATED:         May 16, 2019.
                                                SURRANO LAW OFFICES
22
23                                              By:     s/ Charles J. Surrano, III
                                                        Charles J. Surrano, III
24                                                      John N. Wilborn
25                                                      7114 E. Stetson Dr., Suite 300
                                                        Scottsdale, Arizona 85251
26                                                      Attorney for Plaintiffs


                                                   11
     Case 2:18-cv-04240-SMM Document 34 Filed 05/16/19 Page 12 of 12




 1                              CERTIFICATE OF SERVICE
 2
           I hereby certify that on May 16, 2019, I electronically transmitted the attached
 3
     documents to the Clerk’s Office using the CM/ECF System for filing and transmittal of
 4
     a Notice of Electronic Filing to the following CM/ECF registrants:
 5
                  Sharon A. Urias
 6                GREENSPOON MARDER LLP
                  8585 E. Hartford Drive, Suite 700
 7                Scottsdale, AZ 85255
 8                sharon.urias@gmlaw.com
                  azdocket@gmlaw.com
 9
                  Garry W. O’Donnell (Pro Hac Vice)
10
                  GREENSPOON MARDER LLP
11                2255 Glades Road, Suite 400-E
                  Boca Raton, FL 33431
12                garry.odonnell@gmlaw.com
13
                  Attorneys for Defendants
14                Health Plan Intermediaries Holdings, LLC
                  and Linda Thiel
15
16                Timothy Hyland
                  Jordan R. Plitt
17                THE CAVANAGH LAW FIRM
18
                  1850 N. Central Avenue, Suite 2400
                  Phoenix, AZ 85004-4527
19                thyland@cavanaghlaw.com
                  jplitt@cavanaghlaw.com
20                Attorneys for Defendant
21                Everest Reinsurance Company

22
     s/ Jennie Leetham
23
24
25
26


                                                 12
